ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
This action is in reply to communication filed 01/31/2021. 
Claims 1-10, 12, and 14-15 are currently pending and have been considered below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mohammed Rahman on 02/08/2021. 
The application has been amended as follows: 
Please AMEND claim 1. 
1. (Currently Amended) A blockchain configured geographically distributed architecture-based system connected over a communication network for transforming an unstructured or semi-structured dataset to a structured computerized dataset for a blockchain configured records database communicatively coupled to a plurality of blockchain configured content based routers receiving said unstructured or semi-structured dataset from a plurality of data provider computers in a blockchain-enabled network, said system comprising: 

create a backup of data associated with a first data provider computer, wherein said data associated with said first data provider computer is in a first digital format; and 
communicate with said first data provider computer for backing up said data associated with said first data provider computer, through a first proxy object, wherein said first proxy object comprises one or more references to said first proxy database to establish a connection between said first data provider computer and said first proxy database through one or more database drivers; 
a blockchain configured first content based router of said plurality of blockchain configured content based routers, comprising a second special purpose processing device implemented on a second integrated circuit chip, configured to: 
collect said data associated with said first data provider computer from said first 15/389,2433proxy database; and 
convert said data associated with said first data provider computer to said structured computerized dataset in accordance with a standardized digital format of datasets associated with said blockchain configured records database, wherein said blockchain configured first content based router is physically located at a gateway associated with said first data provider computer providing a first digital data access point of said distributed blockchain configured records database to said first data provider computer; 
said blockchain configured records database stored on a third tangible non-transitory computer readable medium and comprising a third special purpose processing device implemented on a third integrated circuit chip to store and index said structured computerized dataset in said standardized digital format of datasets associated with said blockchain configured records database, and providing a 
a master data validation system communicatively and operatively coupled to said blockchain configured first content based router and said blockchain configured records database and including a master data repository to store master data instances in said standardized digital format of datasets associated with said blockchain configured records database on a tangible non-transitory memory device; and 
a metadata validation system that is different and separately located from said master data validation system and communicatively and operatively coupled to said blockchain configured first content based router, and said master data validation system, and configured to store linkable metadata layer objects in a metadata layer repository and digitally link said metadata layer objects by storing an identifier to a source content residing in said blockchain configured records database, 
wherein said blockchain configured first content based router is connected to a machine learning system contained within said blockchain configured records database, said machine learning system comprising: 
internal extensible taxonomies built in a computerized format based on said structured computerized dataset in said blockchain configured records database, said internal extensible taxonomies are defined through a computerized category profile wherein said computerized category profile includes digitally stored parent terms and digitally stored child terms and associated digital identifiers indicative of said respective digitally stored parent terms, digitally stored child terms and pointers indicating mutual connections in a hierarchical pattern, wherein said internal extensible taxonomies are automatically generated through machine learning over a period of time, and wherein 
external taxonomies pulled from external systems not connected with said blockchain configured records database directly and crawled by accessing said external systems with the use of a search engine-enabled crawler to merge with said internal extensible taxonomies digitally by mapping comparable terms in said external taxonomies with said 15/389,2435category profile of said internal extensible taxonomies; 
a memory circuit to store said internal extensible taxonomies and said external taxonomies that are digitally merged with said internal extensible taxonomies; and 
a semantics learning appliance comprising a fourth special purpose processing device implemented on a fourth integrated circuit chip configured to perform mapping of said inflowing unstructured or semi-structured dataset with said structured computerized dataset already stored in said blockchain configured records database and said master data and said metadata; 
wherein a dedicated first local machine housed in a material frame is operatively and communicatively coupled to said first data provider computer and installed physically behind a firewall and communicatively connected with said remotely located blockchain configured records database to transmit said structured computerized dataset at least in part from said blockchain configured records database to said first data provider computer through a digital transmission channel based on access rights and upon identity verification of said first local machine by said blockchain configured records database, and wherein said first local machine comprises: 
a first agent device configured to gather browser, device, and network information associated with said data provider computer and transmit said gathered browser, device, and network information to said blockchain configured records database for identity verification to 
a first contextual sensor fitted proximate to said first data provider computer physically for gathering contextual information about said first data provider computer 15/389,2436and transmitting said contextual information to said blockchain configured records database for further identity verification to authorize accessing of said at least a portion of said structured dataset stored in said blockchain configured records database, wherein said first contextual sensor comprises a Global Positioning System-based (GPS-based) device configured to sense geo-spatial information indicative of location coordinates and transmit said sensed geo-spatial information to said blockchain configured records database for verification of identity of said first data provider computer.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 01/31/2021, with respect to claims 1-10, 12, and 14-15 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1-10, 12, and 14-15 has been withdrawn. 

Examiner’s Statement for Reasons for Allowance
Claims 1-10, 12, and 14-15 are allowed.
The following is an examiner’s statement for reasons for allowance: 
The closes prior art of record – U.S. Patent Application Pub. No. 2009/0164255 A1 (hereinafter “Menschik et al.”), U.S. Patent Application Pub. No. 2018/0167200 A1 (hereinafter “High et al.”), U.S. Patent Application Pub. No. 2018/0060496 A1 (hereinafter “Bulleit et al.”), U.S. Patent Application Pub. No. 2018/0129945 A1 (hereinafter “Saxena et al.”), and U.S. Patent Application Pub. No. 2014/0046696 A1 (hereinafter “Higgins et al.”) – do not teach the invention in the particular combination as claimed in 
In particular, first, although Menschik et al. discloses “transforming an unstructured or semi-structured dataset to a structured computerized dataset,” however, Menschik et al. fails to make any disclosure of “blockchain,” and therefore fails disclose neither a “blockchain configured records database communicatively coupled to a plurality of blockchain configured content based routers,” nor a “blockchain configured first content based router [that] is connected to a machine learning system contained within said blockchain configured records database.” Second, while High et al. discloses a “blockchain configured records database” and “blockchain configured content based routers,” High et al. makes no disclosure to a “machine learning system contained within said blockchain configured records database.” Third, while Sexana et al. discloses a “machine learning system contained within said blockchain configured records database,” both High et al. and Sexana et al. disclose any consideration of transforming or converting unstructured or semi-structured datasets to a structured computerized dataset. Lastly, references Bulleit et al. and Higgins et al. each fails to disclose each of the above limitations. In this way, when viewed as a whole, it would have been non-obvious at the time of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.M.B./Examiner, Art Unit 3626                   

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626